In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0032V
                                      Filed: April 20, 2016
                                         UNPUBLISHED

****************************
MARY THOMPSON,                              *
                                            *
                    Petitioner,             *      Ruling on Entitlement; Concession;
                                            *      Influenza (“Flu”) Vaccine; Shoulder
                                            *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                         *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                         *      (“SPU”)
                                            *
                    Respondent.             *
                                            *
****************************
Jeffrey S. Pop, Beverly Hills, PA, for petitioner.
Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On January 7, 2016, Mary Thompson (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that suffered a shoulder
injury related to vaccine administration (“SIRVA”) in her left shoulder as a result of
receiving an influenza (“flu”) vaccine on October 10, 2014. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On April 20, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that “petitioner’s alleged injury is consistent with a
shoulder injury related to vaccine administration (SIRVA), and that it was caused-in-fact
by the flu vaccine she received on October 10, 2014. Id. at 4. Respondent further
agrees that the records demonstrate that petitioner suffered the sequela of her injury for

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
more than six months and that petitioner has satisfied all legal prerequisites for
compensation under the Vaccine Act. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2